
	

113 S83 PCS: Government Shutdown Prevention Act of 2013
U.S. Senate
2013-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 5
		113th CONGRESS
		1st Session
		S. 83
		IN THE SENATE OF THE UNITED STATES
		
			January 23
			 (legislative day, January 3), 2013
			Mr. Paul introduced the
			 following bill; which was read the first time
		
		
			January 28, 2013
			Read the second time and placed on the
			 calendar
		
		A BILL
		To provide for continuing operations of Government in a
		  fiscally responsible manner.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Government Shutdown Prevention Act
			 of 2013.
		2.Government
			 shutdown prevention
			(a)In
			 generalIf any regular appropriation bill for a fiscal year does
			 not become law before the beginning of such fiscal year or a joint resolution
			 making continuing appropriations is not in effect the following provisions
			 shall take effect as provided:
				(1)The Secretary of
			 the Treasury shall fully pay principal and interest on the debt of the United
			 States held by the public.
				(2)Social Security,
			 Medicare, and Medicaid benefits shall be fully paid and new enrollees shall be
			 accepted.
				(3)(A)If the defense
			 appropriations bill has not been enacted, the Department of Defense—
						(i)shall operate at 90 percent of the
			 level of funding for the preceding fiscal year, except for funding for overseas
			 contingencies in Iraq and Afghanistan which shall be funded at 100 percent of
			 the preceding fiscal year levels; and
						(ii)is authorized pay all military
			 personnel at the full level of pay.
						(B)Civilian employees of the Department
			 of Defense based in the United States will be paid at the same rate as other
			 Federal employees provided in paragraph (4)(B).
					(4)The employees of
			 any agency of the Federal Government not funded shall—
					(A)report for
			 business as normal; and
					(B)when funding is
			 provided, be paid at 75 percent of their salaries for the time worked while
			 under the provisions of this section.
					(5)If any agency is
			 not funded, Congress and the Executive Office of the President may only operate
			 at 50 percent of the level of funding for the preceding fiscal year.
				(6)Subject to
			 subsection (c) and if any agency is not funded, Members of Congress and the
			 President shall not receive salary during the period the agency is not funded
			 and are not eligible for back pay for such period.
				(7)For all other
			 non-personnel accounts not funded by a regular appropriations bill or a joint
			 resolution making continuing appropriations—
					(A)such functions
			 shall operate at 2/3 of the level of the preceding fiscal
			 year;
					(B)savings from the
			 application of subparagraph (A) shall be used to reduce the Federal budget
			 deficit;
					(C)no funds shall be
			 expended to carry out the provisions of the Patient Protection and Affordable
			 Care Act (Public Law 111–148); and
					(D)no funds shall be
			 expended for any abortion or provided to any nongovernmental organization that
			 promotes or performs abortion.
					(b)Effective
			 periodExcept as otherwise provided in this section, this section
			 shall apply until the date on which the applicable regular appropriation bill
			 for such fiscal year becomes law or a continuing resolution making
			 appropriations becomes law.
			(c)Effective
			 dateSubsection (a)(6) shall not take effect until the first day
			 of the next Congress beginning after the date of enactment of this Act.
			
	
		January 28, 2013
		Read the second time and placed on the
		  calendar
	
